The petition by the state of Connecticut for certification for appeal from the Appellate Court, 84 Conn. App. *936610 (AC 24066), is granted, limited to the following issue:
The Supreme Court docket number is SC 17287.
Decided October 19, 2004
Michele C. Lukban, assistant state’s attorney, in support of the petition.
Mark Rademacher, assistant public defender, in opposition.
“Did the Appellate Court properly conclude that the defendant was entitled to a new trial because the trial court’s ruling improperly precluded his proffered alibi evidence under Practice Book § 40-21?”